 Case 2:17-cr-20559-BAF-EAS ECF No. 32 filed 01/22/19        PageID.76    Page 1 of 9



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                    CASE NO. 17-20559

                    Plaintiff,                HON. BERNARD A. FRIEDMAN
 v.

 ALI MOHAMMAD AL OMARI
 (aka Ali Kassem Nasser),

                    Defendant.
                                         /
         DEFENDANT’S MOTION TO DISMISS INDICTMENT FOR
                 FIFTH AMENDMENT VIOLATION


      Now comes the Defendant ALI MOHAMMAD AL OMARI, by and through

his undersigned counsel, and files this motion to dismiss the indictment for failure to

state an offense and satisfy the indictment requirement of the Fifth Amendment of

the United States Constitution.

      Dated: January 22, 2019          Respectfully Submitted,

                                         /s/ Andrew D. Stacer
                                         Attorney for Defendant
                                         Stacer, PLC
                                         472 Starkweather St.
                                         Plymouth, MI 48170
                                         734-453-7878
                                         astacer@stacerplc.com

                                         /s/ Rosana M. Garbacik
                                         Attorney for Defendant
                                         Stacer, PLC
Case 2:17-cr-20559-BAF-EAS ECF No. 32 filed 01/22/19   PageID.77   Page 2 of 9



                                    472 Starkweather St.
                                    Plymouth, MI 48170
                                   734-453-7878
                                   rgarbacik@stacerplc.com
 Case 2:17-cr-20559-BAF-EAS ECF No. 32 filed 01/22/19                 PageID.78         Page 3 of 9



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
 UNITED STATES OF AMERICA,                          CASE NO. 17-20559

                      Plaintiff,                    HON. BERNARD A. FRIEDMAN
 v.

 ALI MOHAMMAD AL OMARI
 (aka Ali Kassem Nasser),

                      Defendant.
                                              /
      DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS
         INDICTMENT FOR FIFTH AMENDMENT VIOLATION
      In support of his motion thereof, Mr. Al Omari states the following:

      Al Omari is charged in Count One of the indictment for knowingly procuring,

contrary to law, naturalization and citizenship in the United States in violation of 18

U.S.C. §1425. 18 U.S.C. §1425, states it is a Federal crime for anyone to:

             (a) Whoever knowingly procures or attempts to procure, contrary
             to law, the naturalization of any person, or documentary or other
             evidence of naturalization or of citizenship; or
             (b) Whoever, whether for himself or another person not entitled
             thereto, knowingly issues, procures or obtains or applies for or
             otherwise attempts to procure or obtain naturalization, or
             citizenship, or a declaration of intention to become a citizen, or a
             certificate of arrival or any certificate or evidence of nationalization
             or citizenship, documentary or otherwise, or duplicates or copies of
             any of the foregoing […] (emphasis added)



       Count One of the indictment charges the Defendant with illegally procuring

 citizenship. The indictment reads: COUNT ONE (18 U.S.C. 1425, Illegally

 Procuring Citizenship): “In or about 2003 to 2008, in the Eastern District of
Case 2:17-cr-20559-BAF-EAS ECF No. 32 filed 01/22/19         PageID.79    Page 4 of 9



Michigan, the defendant, ALI MOHAMAD ALOMARI, also known as “Ali

Kasser Nasser”, knowingly procured, contrary to law, the naturalization of himself,

Ali Mohamad Omar Alomari, also known as “Ali Kassem Nasser” in violation of

Title 18, United States Code, Section 1425.”

      The indictment does not specify which section of 1425 Defendant has

violated for (a) or (b), specifically failing to specify which of each and every

element of the crime that Al Omari has been charged. Additionally, the indictment

fails to demonstrate that the grand jury found probable cause to support all the

necessary elements of the offense charged against Mr. Al Omari. In deciding

whether to issue an indictment, the grand jury must decide whether there is

probable cause for the offense which the Government has brought before it and the

indictment must unambiguously states all the elements of the offense. See United

States v. Superior Growers Supply, Inc., 982 F.2d 173, 177 (6th Cir. 1992).

Therefore, a grand jury may only return an indictment when it finds probable cause

to support all the necessary elements of the crime. An indictment will usually be

sufficient if it states the offense using the words of the statute itself, only if the

statute fully and unambiguously states all the elements of the offense. Id.

      The offense under § 1425 creates a stand-alone crime, punishable by up to

10 years in prison and automatic loss of citizenship, for persons who knowingly

“procure or attempt to procure” naturalization “contrary to law.” The core of the
 Case 2:17-cr-20559-BAF-EAS ECF No. 32 filed 01/22/19        PageID.80    Page 5 of 9



 crime, therefore, is the link between the underlying violation of law and the

 procurement of naturalization; meaning 18 U.S.C. §1425 does have a materiality

 requirement.

       18 USC §1425 does not merely establish an extra penalty for the underlying

 violation of law; rather, it creates a distinct unlawful procurement offense.

 Therefore, when the predicate violation of law is based upon alleged false

 statements by the defendant for the purpose of facilitating defendant’s own

 procurement of naturalization., the Government must show that in connection with

 the process of applying for naturalization, the defendant knowingly submitted or

 made false statements to an immigration authority and that those false statements

 were material to the immigration authority’s determination of the defendant’s

 eligibility for citizenship. Maslenjak v. United States, 137 S.Ct. 1918 (2017). Under

 this analysis, the Supreme Court has recognized the materiality requirement

 inherent in the statute. An illegal act by the defendant must play a role in his

 acquisition of citizenship. Without notice of the material underlying unlawful

 procurement violations the indictment cannot stand.

      There is no indication in this case that the grand jury to which the Government

presented its charge against Mr. Al Omari found materiality of false statements as an

element for its probable cause determination. There is no indication that the grand

jury found materiality to an extent commensurate with the standard set forth in the

Supreme Court’s Maslenjak decision – that the alleged false statement concealed a
 Case 2:17-cr-20559-BAF-EAS ECF No. 32 filed 01/22/19         PageID.81   Page 6 of 9



fact disqualifying the defendant for citizenship or prevented an investigation by

immigration authorities that predictably would have revealed the disqualifying fact.

Maslenjak v. United States, 582 U.S. ___ (2017). The indictment does not mention

any element of materiality and does not explicitly state material facts and

circumstances contrary to the law that are elements of the offense.

      The United States Court of Appeals for the Sixth Circuit has already held that

the Court will not uphold a criminal conviction if the indictment upon which it is

based does not set forth the essential elements of the offense. United States v.

Superior Growers Supply, Inc., 982 F.2d 173 (6th Cir. 1992). If the facts alleged in

the indictment warrant an inference that the jury found probable cause to support all

the necessary elements of the charge, the indictment satisfies the Fifth Amendment.

United States v. Fern, 155 F.3d 1318, 1325 (11th Cir.1998).

      In Fern, the Eleventh Circuit rejected a challenge to an indictment based upon

failure to allege an element of materiality with respect to three counts charging that

Fern had made false statements. Two factors were critical to the decision. First, the

indictment cited 42 U.S.C. §7413(c)(2) as the basis for the false statement offenses.

155 F.3d at 1326. That subsection of §7413 expressly sets forth materiality as an

element of the offense. Id. Secondly, the indictment identified particular false

statements attributed to Fern. Id. The Court found the combination of those two

factors to be sufficient to allow for a reasonable inference that grand jury found the

false statements identified were material. Id.
 Case 2:17-cr-20559-BAF-EAS ECF No. 32 filed 01/22/19       PageID.82    Page 7 of 9



      In this case, the indictment does not contain a reference to a code section

which contains an express materiality requirement. Count One only references to 18

USC §1425 without specifying even which section of 18 USC §1425 Mr. Al Omari

is alleged to have infringed. Count One has no reference to other predicate violations

of law, neither do any other counts of the indictment. The indictment does not show

that the grand jury found an element of materiality with respect to false statements

which the Government attributes to Mr. Al Omari as the basis for this prosecution.

      WHEREFORE, for the reasons set forth, Mr. Ali Omari respectfully requests

that this Honorable Court grant this motion and dismiss the indictment against him as

violative of the Fifth Amendment of the Constitution as the Bill of Rights protects

one from being held for committing a crime unless you have been indicted correctly

by the government.

      Dated: January 22, 2019         Respectfully Submitted,
                                        /s/ Andrew D. Stacer
                                        Attorney for Defendant
                                        Stacer, PLC
                                        472 Starkweather St.
                                        Plymouth, MI 48170
                                        734-453-7878
                                        astacer@stacerplc.com

                                        /s/ Rosana M. Garbacik
                                        Attorney for Defendant
                                        Stacer, PLC
                                        472 Starkweather St.
                                        Plymouth, MI 48170
Case 2:17-cr-20559-BAF-EAS ECF No. 32 filed 01/22/19   PageID.83   Page 8 of 9



                                   734-453-7878
                                   rgarbacik@stacerplc.com
Case 2:17-cr-20559-BAF-EAS ECF No. 32 filed 01/22/19       PageID.84   Page 9 of 9




                            CERTIFICATE OF SERVICE

      I hereby certify that on January 22, 2019, I electronically filed the

foregoing paper with the Clerk of the Court using the ECF system which will

send notification of such filing to the registered participants of the ECF System

as listed on the Court’s Notice of Electronic Filing.


Dated: January 22, 2019                Respectfully submitted,

                                        /s/ Andrew D. Stacer
                                        Attorney for Defendant
                                        Stacer, PLC
                                        472 Starkweather St.
                                        Plymouth, MI 48170
                                        734-453-7878
                                        astacer@stacerplc.com
